LEASE MODIFICATION AND EXTENSION AGREEMENT

     THIS LEASE MODIFICATION AND EXTENSION AGREEMENT, made as of the 1st day of
January, 2006, between THE RECTOR, CHURCH-WARDENS AND VESTRYMEN OF TRINITY
CHURCH IN THE CITY OF NEW-YORK, a religious corporation in the State of New
York, having its office and address at 74 Trinity Place in the Borough of
Manhattan, City, State and County of New York (hereinafter referred to as the
“Landlord”) and MIVA DIRECT, INC., a Delaware corporation, (successor by merger
to Comet Systems, Inc.) having an address at 143 Varick Street , New York, New
York 10013 (hereinafter referred to as the “Tenant”),

W I T N E S S E T H :

     WHEREAS, the Landlord and the Comet Systems, Inc. (“Comet”) entered into an
agreement of lease dated as of February 29, 2000 (the “Original Lease”), and
modified by agreement dated as of August 8, 2000 ( the “First Modification”; the
Original Lease and First Modification being collectively referred to as the
“Lease”) wherein the Landlord leased to Comet the first and second floors and
basement in the building of the Landlord known as 143 Varick Street, New York,
New York for a term to expire (unless sooner terminated in accordance with the
provisions of the Lease) on February 28, 2007 at the annual fixed rent as set
forth in the Lease and at the additional rents and on the other terms and
covenants set forth in the Lease; and

     WHEREAS, by assignment dated as of March 22, 2004, Comet assigned all of
its right, title and interest in the Lease to Haley Acquisition Corp. (n/k/a
MIVA Direct, Inc.), which assumed all of Tenant’s obligations under the Lease;
and

     WHEREAS, the Tenant desires to (i) terminate the Lease with respect to the
basement and first floor of the building other than a staircase leading to the
second floor premises (which staircase is referred to as the “Second Floor
Access Stairs” and is shown as the hatched area on Exhibit A-1 annexed hereto),
(ii) extend the term of the Lease to January 31, 2016 (unless sooner terminated
in accordance with the Lease) and (iii) otherwise modify the Lease on the terms
and conditions set forth herein; and

     WHEREAS, the second floor premises being leased to the Tenant is shown as
the hatched area in Exhibit A annexed hereto; and

     WHEREAS, capitalized terms used herein shall have the meaning ascribed to
them in the Lease, except as specifically set forth herein.

--------------------------------------------------------------------------------



     NOW, THEREFORE, it is hereby mutually covenanted and agreed between the
parties hereto as follows:

     1.     Surrender of Space. As of January 31, 2006 (hereinafter referred to
as the “Surrender Date”), the Tenant surrendered possession of the basement and
first floor of the Premises (other than the Second Floor Access Stairs)
(collectively, the “Surrendered Premises”) to the Landlord in vacant and
broom-clean condition, except that, subject to the terms of this Agreement, the
Tenant was not obligated to remove the air-conditioner compressor from the
basement. The Tenant shall not be obligated to perform any restoration work in
the Surrendered Premises other than removing it’s personal property from such
space and, as set forth below, removing its equipment from the phone closet on
the first floor in accordance with the provisions of this paragraph 1. From and
after February 1, 2006, the term “premises” as used in the Lease shall refer to
the second floor portion of the premises and the Second Floor Access Stairs
only. Notwithstanding the foregoing, the Tenant may continue to use the phone
closet located in the first floor portion of the Surrendered Premises until the
earlier of (i) June 1, 2006, or (ii) thirty (30) days after the Landlord
notifies the Tenant that it has leased all or part of the first floor of the
building to a new tenant. The Tenant shall remove all its equipment from the
phone closet before surrendering possession of the phone closet to the Landlord.

       2.     Term. The term of the Lease shall be extended so as to expire on
January 31, 2016 (the “Expiration Date”), or until such term shall sooner cease
and expire or be terminated in accordance with the Lease.

       3.     Rent.

           a.     Fixed Rent. As of February 1, 2006, Article ONE of the Lease
shall be amended so that the fixed rent shall be reduced to Four Hundred Twenty
Thousand Seven Hundred Fifty and00/100 Dollars ($420,750.00) per annum, payable
in equal monthly installments of Thirty Five Thousand Sixty Two and 50/100
Dollars ($35,062.50).

           b.     Additional Rent. As of February 1, 2006, Article THIRTY of the
Lease is hereby deleted and the following inserted in lieu thereof:

2

--------------------------------------------------------------------------------



       "ARTICLE THIRTY
Real Estate Tax and Percentage Escalation

       

            (a)     Real Estate Tax Escalation. In order to adjust, during the
term of this lease, for increases in the expenses of the Landlord for Real
Estate Taxes, the Tenant shall pay to the Landlord, as additional rent, Tenant’s
Proportionate Share of any increases in such Real Estate Taxes, computed in the
manner set forth in this Article.

                (b)     Percentage Escalation. In order to adjust, during the
term of this lease, for increases in the expenses of the Landlord in operating
the building, the Tenant shall pay to the Landlord, as additional rent,
commencing on February 1, 2007 and on each February 1 thereafter, the amount
indicated in Exhibit D as the percentage escalation (the “Percentage
Escalation”), such amount to be paid in twelve equal monthly installments
together with the fixed rent.

                (c)     Definitions. As used in this Article, the following
capitalized words or expressions shall have the meanings ascribed to them below:

              “Real Estate Taxes” shall mean the aggregate amount of real estate
taxes and any general or special assessments (exclusive of interest and
penalties thereon) imposed upon the building and the land upon which it is
located (collectively, the “Property”), by Federal, State or local government,
including, without limitation, (i) assessments made upon or with respect to any
“air” or “development” rights now or hereafter affecting the Property, (ii) any
fee, tax or charge imposed by any governmental authority for any vaults or vault
space within or outside the boundaries of the Property, (iii) any expenditures
for fees and expenses incurred by the Landlord in connection with the review,
reduction or challenge of any tentative, final or prospective assessed valuation
of the Property, and (iv) any taxes or assessments levied after the date of this
lease in whole or in part for public benefits to the Property, including,
without limitation, any Business Improvement District taxes and assessments;
without taking into account any discount that the Landlord may receive by virtue
of any early payment of Real Estate Taxes. If because of any change in the
taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax) is imposed upon the Landlord or owner
of the Property, or the occupancy, rents or income therefrom, in substitution
for any of the foregoing Real Estate Taxes, such other tax or assessment shall
be deemed part of Real Estate Taxes computed as if the Landlord’s sole asset
were the Property. Anything to the contrary notwithstanding, Real Estate Taxes
shall not include (u) New York State or New York City real property transfer
taxes imposed upon the grantor of real property, (v) penalties or interest, (w)
any taxes on the Landlord’s income, (x) franchise taxes, (y) estate or
inheritance taxes or (z) any similar taxes, imposed on the Landlord, unless such
taxes are levied, assessed or imposed in lieu of or as a substitute for the
whole or any part of the taxes, assessments, levies or impositions which now
constitute Real Estate Taxes.

              “Base Year” shall mean the New York City fiscal year commencing
July 1, 2006 and ending June 30, 2007.

              “Base Taxes” shall mean the Real Estate Taxes payable during the
Base Year.

              “Tax Year” shall mean the twelve month period following the Base
Year and each succeeding twelve month period thereafter, any portion of which
occurs during the term of this lease.

              “Tax Statement” shall mean a statement setting forth a comparison
of the Real Estate Taxes for a Tax Year with the Base Taxes.

3

--------------------------------------------------------------------------------



      “Tenant’s Proportionate Share” shall mean .5622.        

            (d)     Real Estate Taxes. (1) If the Real Estate Taxes for any Tax
Year exceed the Base Taxes, the Tenant shall pay, as additional rent, an amount
equal to Tenant’s Proportionate Share of such increase (the “Tax Payment”),
which amount shall be payable as hereinafter set forth.

              (1)      At any time during or after the term, the Landlord may
render to the Tenant a Tax Statement showing the amount of the Tax Payment due
from the Tenant. On the first day of the month following the delivery of a Tax
Statement to the Tenant, the Tenant shall pay to the Landlord a sum equal to
one-twelfth (1/12th) of the Tax Payment shown to be due for such Tax Year
multiplied by the number of months (and any fraction thereof) of the term of the
lease then elapsed since the commencement of such Tax Year. The Tenant shall
continue to pay to the Landlord a sum equal to one-twelfth (1/12th) of the Tax
Payment shown on such Tax Statement on the first day of each succeeding month
until the first day of the month following the month in which the Landlord
delivers a new Tax Statement to the Tenant. Promptly after delivery of a Tax
Statement to the Tenant, the Landlord shall give notice to the Tenant stating
whether the amount previously paid by the Tenant to the Landlord for the current
Tax Year was greater or less than the installments of the Tax Payment to be paid
for the current Tax Year in accordance with the Tax Statement. If there was a
deficiency, the Tenant shall pay the amount of such deficiency as additional
rent in accordance with the provisions of Article One hereof. If there shall
have been an overpayment, the Landlord shall credit the amount thereof against
the next monthly installments of additional rent payable in accordance with the
provisions of this Article Thirty. Tax Payments shall be collectible by the
Landlord in the same manner as fixed rent. The Landlord’s failure to render a
Tax Statement shall not prejudice the Landlord’s right to render a Tax Statement
during or with respect to any subsequent Tax Year, and shall not eliminate or
reduce the Tenant’s obligation to make a Tax Payment for such Tax Year.

                (e)     Statements. Every Tax Statement furnished by the
Landlord pursuant to this Article shall be conclusive and binding upon the
Tenant unless within ninety (90) days following the receipt of the Statement in
question, the Tenant shall notify the Landlord that it disputes the correctness
thereof, specifying the particular respects in which the Statement is claimed to
be incorrect. If such dispute shall not have been settled by agreement within
one hundred twenty days after receipt of the disputed Statement, the dispute
shall be submitted to arbitration in New York City in accordance with the rules
then obtaining of the American Arbitration Association. Each party shall bear
its own costs in connection with such arbitration. Pending the determination of
such dispute by agreement or arbitration as aforesaid, the Tenant shall pay the
additional rent in accordance with the disputed Tax Statement. If the dispute
shall be settled in the Tenant’s favor, the Landlord shall, at its option,
promptly refund to the Tenant the amount of the Tenant’s overpayment, or credit
the amount of such overpayment against the installments of fixed and additional
rent next becoming due and payable under this lease.

                (f)     Inspection of Books. If the Tenant timely notifies the
Landlord that it disputes the correctness of a Tax Statement, the Landlord, upon
written request of the Tenant, shall provide the Tenant and/or the Tenant’s
independent certified accountants, reasonable access to review the Landlord’s
books and records applicable to the building for the Tax Year in question,
solely for the purpose of verifying the information contained in the Tax
Statement. Such examination shall be made during the Landlord’s regular business
hours at the office of the Landlord. The Tenant recognizes the confidential
nature of such records and agrees to maintain the information obtained from such
examination in strict confidence.

4

--------------------------------------------------------------------------------



                (g)     Decreases in Real Estate Taxes. In no event shall any
decrease in the Real Estate Taxes in any way reduce the fixed rent or additional
rent payable by the Tenant under this lease, except to the extent to which any
such decrease shall result in a decrease in the additional rent payable pursuant
to this Article; provided, however, that no decrease in Real Estate Taxes shall
in any way reduce the additional rent payable on account of the Percentage
Escalation.

                (h)     Expiration or Termination of Lease. The expiration or
termination of this lease during any Tax Year shall not affect the rights or
obligations of the parties hereto respecting any payments of Tax Payments for
such Tax Year. Any Tax Statement relating to such Tax Year may be sent to the
Tenant subsequent to, and all such rights and obligations shall survive, any
such expiration or termination. In determining the amount of the Tax Payment for
the Tax Year in which the term of the lease shall expire, the payment of the
relevant escalation shall be prorated based on the number of days of the term
which fall within such Tax Year. Any payments due under such Tax Statement shall
be payable within ten (10) days after such Tax Statement is sent to the Tenant.
The Tenant's right to receive Tenant's Proportionate Share of any refund of Real
Estate Taxes received by the Landlord subsequent to the payment of such Real
Estate Taxes by the Tenant (after deducting all reasonable costs and expenses
incurred by the Landlord in obtaining such refund, which were not included in
the computation of Real Estate Taxes) shall survive the expiration or
termination of this lease."

       4.     Security Deposit. The Landlord is currently holding a security
deposit of $200,000 pursuant to Article TWENTY-NINE. The provision at the end of
paragraph (a) in Article TWENTY-NINE shall be amended so that, provided there is
no Event of Default then outstanding as of February 1, 2010, the security
deposit will be reduced to $160,000.

       5.     Air-Conditioning.

           a.     The Landlord may, at its option at any time during the term of
the Lease, relocate the Tenant’s air-conditioning compressor which is currently
located in the basement of the building to a different location in the building.
The Landlord shall give the Tenant prior notice of its election to relocate the
compressor. The Landlord shall be responsible for the cost of relocating the
compressor.

           The two air-conditioning units currently located on the roof of the
building (the “A/C Units”) will be dedicated to the premises. The Tenant shall
accept the A/C Units in their current “as is” condition and Tenant shall perform
the work necessary to separate the present ductwork feeding the first and second
floors of the building and provide the necessary pneumatic work in conjunction
with that to separate the floors, as well as providing the necessary fan
adjustments to the two roof-top units. In addition, the Tenant shall install the
associated controls and duct work required for the A/C Units to service the
premises exclusively (this work, together with the work specified in the
preceding sentence is referred to as “Tenant’s A/C Work”). The Tenant’s A/C work
shall be completed by the earlier of (i) June 1, 2006, or (ii) within thirty
days after receipt of a notice from the Landlord that it has entered into a
lease with a tenant for all or part of the first floor. The Tenant shall
maintain the A/C Units in good order and repair, using a reputable licensed
contractor approved by the Landlord. Upon completion of the Tenant’s A/C Work,
the Landlord shall reimburse the Tenant up to a maximum of $15,000 for the cost
of such work, such reimbursement to be made in accordance with the provisions of
new Article FORTY-FIVE of the Lease (as set forth in Paragraph 8 of this
Agreement).

5

--------------------------------------------------------------------------------


Back to Index

       6.     Utilities.

           a.     Electricity. Pursuant to Article TEN of the Lease, the Tenant
currently pays electricity charges for electricity consumed in the entire
building. On or before the earlier of (i) June 1, 2006, or (ii) the date the
first floor premises are occupied by a new tenant for the performance of its
alterations in such premises or the conduct of its business, the Landlord will,
at its own expense, install a submeter to measure electrical consumption in the
second floor premises only. As of the date the second floor premises are
separately submetered, the Tenant shall be obligated to pay for metered
electricy charges for the second floor premises only, which shall be provided
and billed in accordance with the provisions of Article TEN. Until such a
submeter is installed and operational, the Tenant shall continue to pay
electricity charges in accordance with the provisions of Article TEN.

           b.      Steam Heat. The Tenant currently obtains steam to heat the
building directly from the utility providing such service, at the Tenant’s sole
cost and expense. As of February 1, 2006, the Landlord shall arrange to have the
steam service for the building billed to the Landlord, rather than the Tenant,
provided, however, that the Tenant shall be responsible for all steam charges
for the period prior to the Surrender Date. As of February 1, 2006, the Landlord
shall furnish sufficient heat from October 15 through April 30 to heat the
premises during Businesss Hours on Business Days. For purposes of the Lease,
“Business Hours” shall mean normal building operation hours of eight a.m. to
eight p.m. and ; “Business Days” shall mean Monday through Friday, except for
those days designated as legal holidays by the Federal or State government or by
the unions now or hereafter representing the Landlord’s building personnel. If
the Tenant requires heat at any other times, the Landlord will furnish the
additional requested service upon notice of the Tenant’s need therefor. Such
notice may be written or oral and shall be given prior to 2 p.m. on the day upon
which such service is requested or by 2 p.m. of the last preceding Business Day
if service is requested on other than a Business Day. The Tenant will pay for
any overtime heat at the respective prevailing rate per hour as established from
time to time by the Landlord for such service at the building or in the
buildings of the Landlord, generally, for each hour during which the additional
service is supplied. All charges for such overtime service shall constitute
additional rent and shall be payable within ten days after presentation of a
bill, and in the event of default of payment therefor, the Landlord may refuse
further overtime service for which the Landlord is entitled to be separately
reimbursed and the Landlord shall have all remedies available to it for
collection herein specified with respect to rent. The failure on the part of the
Landlord to furnish heat, if due to breakdowns, repairs, maintenance, strikes or
other causes beyond the control of the Landlord, shall involve no liability on
the part of the Landlord and shall not constitute an actual or constructive
eviction, nor relieve the Tenant from any of its obligations under this lease
nor entitle the Tenant to an abatement of rent.

6

--------------------------------------------------------------------------------



           c.     Water. The Tenant currently pays for all water consumed at the
premises. As of February 1, 2006, the Landlord shall provide to the second floor
premises hot and cold water for ordinary drinking, cleaning and lavatory
purposes. If the Tenant uses or consumes water for any other purposes or in
unusual quantities (of which fact the Landlord shall be the sole judge), the
Landlord may, at the Tenant’s expense, install a water meter or require the
Tenant to install a meter. The Tenant shall thereafter maintain the meter in
good working order at the Tenant’s expense and the Tenant shall pay for water
consumed as shown on said meter as additional rent as and when bills are
rendered at 110% of the Landlord’s cost therefor. In default in making such
payment, the Landlord may pay such charges and collect the same from the Tenant.
The Tenant shall pay the New York City sewer rents, charges or any other tax
apportioned to the Tenant’s metered consumption of water at the premises. The
apportionment of the sewer rent to the premises shall be made in accord with the
measurement or apportionment of water consumed at the premises as provided
herein. The sewer rents shall be billed with the water charges and shall
constitute additional rent. Nothing contained herein shall relieve the Tenant
from liability for metered water charges for the period prior to the Surrender
Date.

           d.     Freight Elevator Service. Landlord shall provide freight
elevator service to the Tenant on Business Days between the hours of 8 a.m. – 10
a.m. at no charge. If the Tenant requires freight elevator service at any other
time, it shall give 24 hours notice to the Landlord and the Landlord shall
provide such service at the prevailing rates then being charged by the Landlord
for the provision of overtime freight elevator service in its other buildings.

7

--------------------------------------------------------------------------------



     7.     Signage. The Tenant currently has a sign installed on the exterior
of the building. The Tenant shall remove the sign and replace it with a plaque
to be placed near the entrance to the building, the size, design, location and
manner of affixation of the plaque to be subject to the approved by the
Landlord. The Tenant shall be responsible for restoring all damage caused to the
exterior of the building as a result of the removal or relocation of the sign.
The Tenant shall keep any sign installed on the building in good condition and
repair. The Tenant acknowledges that tenants in the remaining portions of the
building may be permitted to erect signage on the exterior of the building as
well.

       8.     Improvement Allowance. Article FORTY-FIVE of the Lease is hereby
deleted in its entirety and the following inserted in lieu thereof:

      “ARTICLE FORTY-FIVE
CONSTRUCTION OF OFFICE IMPROVEMENTS

           It is agreed that the Tenant will modify and improve the premises as
a result of the surrender of the Surrendered Space (the “Tenant Improvements”),
which Tenant Improvements shall be performed in accordance with the terms of
this lease. The Landlord will reimburse the Tenant for the Tenant Improvements
up to a maximum of $61,875.00 (the “Improvement Allowance”) over and above the
items included in the Work Letter annexed hereto as Exhibit E (and the Tenant
will pay the cost of the Tenant Improvements in excess of such amount), all in
accordance with, and subject to the limitations set forth in subparagraphs (a)
through (e) below:

8

--------------------------------------------------------------------------------



           (a)     The Tenant Improvements for which reimbursement may be sought
are the costs of constructing the Tenant Improvements. Such costs shall not
include any telephone systems, computer systems, furniture and decorations, but
may include carpeting, wall coverings, window blinds and telephone and data
cabling.

     

       (b)     The Landlord shall reimburse the Tenant from time-to-time (but
not more often than monthly) for work done in connection with the installation
and construction of the Tenant Improvements, up to an aggregate maximum
reimbursement of $61,875.00, within thirty (30) days following receipt of the
following:

               (i) a request for payment of the Improvement Allowance signed by
an officer of Tenant, specifying the work for which reimbursement is being
sought, which shall be accompanied by a certificate signed by an officer of the
Tenant certifying that the payment requested in the invoice has been paid in
full and that the Tenant Improvements specified therein have been completed
substantially in conformance with the plans therefor which were approved by the
Landlord and that such work has been completed in a good and workmanlike manner;

     

         (ii) copies of invoices from the vendors, supplier, or contractor
evi­dencing the amount for which payment or reimbursement is sought, such
invoices, if submitted for reimbursement, to be marked “paid in full” by such
vendor, supplier or contractor (or, in lieu thereof, the Landlord shall be
furnished other documentation satisfactory to the Landlord evidencing payment in
full);

     

         (iii) a certificate from the Tenant’s architect stating that (x) such
portion of the Ttenant Improvements for which reimbursement is being sought has
been fully completed substantially in accordance with the final plans as
approved by the Landlord, and (y) that such work has been completed in a good
and workmanlike condition; and

     

         (iv) lien waivers from each contractor(s) or subcontractor(s) to the
extent of the amount to be paid to such parties, which waivers may contain a
condition that the effectiveness of such waivers shall be subject to the payment
to the applicable contractor(s) or subcontractor(s) of the amount of the invoice
accompanying such waiver. The Landlord shall not be obligated to reimburse the
Tenant for any invoice which is not accompanied by such a waiver.

     

         (v) Notwithstanding the foregoing, the Landlord shall retain an amount
equal to ten percent (10%) of the Improvement Allowance until the Tenant has
submitted to the Landlord final permits required in connection with the
construction of the Tenant Improvements by any governmental department or agency
having jurisdiction thereof, together with a final, unconditional sign-off from
the New York City Department of Buildings for such work.

     

       (c)     It is understood and agreed that the Landlord shall have no
responsibility for the performance of the contrac­tor installing the Tenant
Improvements (including matters of quality or timeliness), and in the event that
for any reason the Tenant Improvements are not completed in a timely fashion
and/or there is any delay in the date on which the premises are ready for
occupancy by the Tenant for the purposes of conducting business, this lease
shall nevertheless continue in full force and effect, and, except in the
circumstances set forth below and to the extent set forth below, the Tenant
shall have no right, remedy or claim (including any claim for actual, punitive
or consequential damages) against the Landlord.

9

--------------------------------------------------------------------------------



     

       (d)     The Landlord’s maximum liability under this Article shall not
exceed $61,875.00. If the actual cost of the Tenant Improvements shall exceed
the amount of the Improvement Allowance, the entire amount of the excess cost
shall be paid solely by the Tenant and the Landlord shall be under no obligation
to pay such excess.

     

       (e)     Within thirty (30) days after completion of the Tenant
Improvements, the Tenant shall deliver to the Landlord general releases and
waivers of lien from all contractors, subcontractors and materialmen involved in
the performance of the Tenant Improvements and the materials furnished in
connection therewith (unless the same were previously furnished pursuant to
subparagraph (b)(iv) above), and a certificate from the Tenant’s independent
licensed architect certifying that, in its opinion, the Tenant Improvements have
been performed in a good and workmanlike manner and substantially completed in
accordance with the final plans, as approved by the Landlord.”

       9.     Landlord’s Work. The Landlord shall not be required to furnish any
work or materials to the premises, except as expressly provided in the Work
Letter attached hereto as Exhibit E and in Paragraph 10 below (collectively,
“Landlord’s Work”). The Tenant shall cooperate with the Landlord and allow the
Landlord access to the premises to perform Landlord’s Work, and the Tenant
acknowledges that, in the course of performing Landlord’s Work or separately
metering any utility services to be provided to the premises, the Landlord may
need to alter the existing building systems currently serving the premises. The
Landlord shall use commercially reasonable efforts to perform such work in a
manner which minimizes interference with the Tenant’s business, but the Landlord
shall not be obligated to perform such work on an overtime or other premium
labor basis.

       10.     Removal of Internal Staircase. There is currently an internal
staircase connecting the first and second floors of the building, the location
of which on the second floor is shown as the cross-hatched area on Exhibit A
(the “Internal Stairs”). (The Internal Stairs are different than the Second
Floor Access Stairs.) Access to the Internal Stairs from the second floor is
currently closed off by a wall (the “Staircase Wall”). The Landlord may elect,
at its expense, at any time during the term to remove the Internal Stairs. If
the Landlord elects to remove the Internal Stairs, it shall do so in accordance
with all Legal Requirements and shall close the opening in the floor of the
second floor premises caused by such stair removal. If the Landlord does not
remove the Internal Stairs, it shall replace the Staircase Wall with a
fire-rated wall. Unless and until the Landlord removes the Internal Stairs, the
Tenant shall not remove the Staircase Wall.

10

--------------------------------------------------------------------------------



       11.     Broker. The Tenant represents and warrants to the Landlord that
all of the Tenant’s negotiations respecting this Lease Modification and
Extension Agreement which were conducted with or through any person, firm or
corporation, other than the officers of the Landlord, were conducted through
Studley, Inc. (the “Broker”). The Landlord agrees to pay the commission due to
the Broker pursuant to the terms of a separate agreement. Landlord and Tenant
agree to indemnify and hold one another harmless from and against all demands,
liabilities, losses, causes of action, damages, costs and expenses (including,
without limitation, attorneys’ fees and disbursements) suffered or incurred in
connection with any claims for a brokerage commission, finder’s fee,
consultation fees or other compensation arising out of any conversations or
negotiations had by the party against whom indemnification is claimed with any
broker or other party except for the Broker.

       12.     Amendment to Article Eleven. The provisions of Article ELEVEN (b)
shall remain in full force and effect, except that (i) the sum $244,000.00
referred to therein shall be changed to $123,750, (ii) the denominator of 84
referred to in clause (y) shall be changed to 120, and (ii) the reference to net
expenditures incurred during the first twelve (12) months after the Commencement
Date shall be amended to refer to the first twelve (12) months after the date of
this Agreement.

       13.     Rules and Regulations. The following is added to the Rules and
Regulations set forth in Schedule A of the Lease.

      “30. Except with respect to those individuals who can demonstrate that
they are an employee of Tenant (e.g., providing photo identification and a
business card), the Landlord may exclude any persons visiting or attempting to
visit the premises between 7 P.M. and 7 A.M. on Business Days or on non-Business
Days unless such person shall be equipped with a pass signed or approved by the
Landlord and unless such person shall sign his name and the premises which he is
to visit on the night report. Each tenant shall be responsible for all persons
for whom a pass or business card shall be issued by or at the request of the
Tenant and shall be liable to the Landlord for all acts of such persons. The
Tenant shall not have a claim against the Landlord by reason of the Landlord
excluding from the building any person who does not present a pass. At all
times, the Landlord retains the right to prevent access to the building to all
persons whose presence, in the judgment of the Landlord, would be prejudicial to
the safety, character or reputation of the building.”

11

--------------------------------------------------------------------------------



     14.     Ratification of Lease. Except as modified in accord with the
provisions of this Agreement, the Lease is hereby ratified and affirmed and the
Landlord and the Tenant covenant and agree to keep and perform the obligations
of the Lease as hereby modified.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

  THE RECTOR, CHURCH-WARDENS AND
VESTRYMEN OF TRINITY CHURCH IN
THE CITY OF NEW-YORK

By: /Executed/
          President of Real Estate   By: /Executed/
          Director of Commercial Leasing       By: /Executed/
          Chief Financial Officer       MIVA DIRECT, INC.

By: /s/ John Pisaris
       Name: John Pisaris
       Title: General Counsel

12

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A

SECOND FLOOR PREMISES



--------------------------------------------------------------------------------



Back to Contents

EXHIBIT A-1

SECOND FLOOR ACCESS STAIRS



--------------------------------------------------------------------------------



Back to Contents

EXHIBIT D

PERCENTAGE ESCALATION

Period Month/Year-Month/Year Fixed Rent Percentage Escalation Escalated
Rent* 1 2/1/2006-1/31/2007 $420,750            0 $420,750 2 2/1/2007-1/31/2008
$420,750   12,623   433,373 3 2/1/2008-1/31/2009 $420,750   25,624   446,374 4
2/1/2009-1/31/2010 $420,750   39,015   459,765 5 2/1/2010-1/31/2011 $420,750
  52,808   473,558 6 2/1/2011-1/31/2012 $420,750   67,015   487,765 7
2/1/2012-1/31/2013 $420,750   81,648   502,398 8 2/1/2013-1/31/2014 $420,750
  96,719   517,469 9 2/1/2014-1/31/2015 $420,750 112,244   532,994 10
2/1/2015-1/31/2016 $420,750 128,233   548,983

_______________________________________________________________

*Does not include tax escalations on account of increases in real property
taxes.

--------------------------------------------------------------------------------



Back to Contents

EXHIBIT E

WORK LETTER

     It is agreed that, except as otherwise indicated, the following work is to
be done to the premises by the Landlord at the Landlord’s expense:

     1.     Landlord will demise the entry to the second floor premises from the
rest of the building on or before the earlier of (i) June 1, 2006, or (ii) the
date the Landlord leases all or part of the first floor to a new tenant.

       2.     Landlord will install any controls needed to supply heat to the
existing radiators in the premises on or before the earlier of (i) June 1, 2006,
or (ii) the date the Landlord leases all or part of the first floor to a new
tenant.

       3.     Landlord will submeter the second floor premises for electrical
consumption on or before the earlier of (i) June 1, 2006, or (ii) the date the
Landlord leases all or part of the first floor to a new tenant.

****************************************************************************************************************************************************************************************************************************************

     It is stipulated and agreed that the foregoing constitutes the work to be
done by the Landlord referred to in the lease to which this Work Letter is
attached and all the work to be done by the Landlord in the premises, except as
otherwise expressly provided in such lease.

     It is further stipulated and agreed that the aforesaid work shall be
commenced by the Landlord as soon as possible after full execution of the lease
and the payment by the Tenant of the first installment of rent and the
performance by the Tenant of any other obligations to be performed by the Tenant
at the time of the signing of the lease and shall be completed with reasonable
diligence, subject to delays of the sort in Article THIRTY-FOUR, provided that
the Landlord shall not be required to do the work on days or hours other than
usual working days and hours in the trades in question.

     Subject to the foregoing provisions the Landlord reserves the right, after
according reasonable consideration to the Tenant’s wishes in the matter, to make
all decisions as to the time or times when, the order and style in which, said
work is to be done, and the labor or materials to be employed therefor. The work
shall be done, unless the Landlord otherwise directs, during the usual working
hours observed by the trades in question. It is stipulated and agreed that in
case the Landlord is prevented from commencing, prosecuting or completing said
work, due to the Landlord’s inability to obtain or difficulty in obtaining the
labor or materials necessary therefor, or due to any governmental requirements
or regulations relating to the priority or national defense requirements, or due
to any other cause beyond the Landlord’s control, the Landlord shall not be
liable to the Tenant for damages resulting therefrom, nor shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual, constructive, total or partial eviction from the premises.

--------------------------------------------------------------------------------